925 F.2d 1463
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.GBP INDUSTRIES, INC., Plaintiff-Appellant,v.S-W NURSERY FARMS, INC., Sam E. Womack, Defendants-Appellees.
No. 90-5543.
United States Court of Appeals, Sixth Circuit.
Feb. 11, 1991.

Before KENNEDY and ALAN E. NORRIS, Circuit Judges, and MILES, Senior District Judge.*
PER CURIAM.


1
Plaintiff appeals the judgment of the District Court granting defendants summary judgment in this diversity contract action.


2
Upon consideration of the entire record and the briefs filed herein, we AFFIRM the judgment of the District Court for the reasons stated by the District Court in its Memorandum Opinion of March 13, 1990.



*
 The Honorable Wendell A. Miles, Senior Judge, United States District Court for the Western District of Michigan, sitting by designation